MEMORANDUM **
Melvin Thomas Tuggle appeals from his guilty-plea conviction and 151-month sentence imposed for possession with intent to distribute cocaine base, in violation of 21 U.S.C. § 841. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Tuggle’s counsel has filed a brief stating that there are no arguable issues for review, and a motion to withdraw as counsel of record. Tuggle has not filed a pro se supplemental brief. Based upon our review of the issues raised in counsel’s brief, and having conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that there are no arguable appellate issues on direct appeal.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.